Citation Nr: 0637969	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  03-27 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling. 

2.  Entitlement to an initial compensable rating for left ear 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from July 1991 to 
February 1995.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.  In an 
August 2002 rating decision, the RO granted service 
connection for left ear hearing loss and assigned a 
noncompensable rating, and in a rating decision dated in 
September 2003, the RO continued a 10 percent rating for the 
veteran's service-connected tinnitus.  The veteran's 
disagreement with those decisions led to this appeal.  

In December 2005, the Board remanded the left ear hearing 
loss rating issue for additional development and at that time 
noted that the Secretary had stayed at the Board the 
adjudication of tinnitus increased rating claims.  The 
Secretary lifted the stay in mid-July 2006, and the Board 
will now proceed with its consideration of the appeal.  


FINDINGS OF FACT

1.  The veteran's service-connected tinnitus is rated as 
10 percent disabling, the maximum rating authorized under 
Diagnostic Code 6260.  

2.  At no time during the rating period has the veteran had 
greater than Level I hearing loss in the left ear, and 
deafness has not been shown in the right ear.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2003); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).  

2.  The criteria for a compensable rating for the veteran's 
service-connected left ear hearing loss disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5107 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In letter dated in January 2006, the VA Appeals Management 
Center (AMC) told the veteran about the VCAA and explained 
that the evidence required to substantiate his claim for a 
higher rating for his left ear hearing loss was evidence 
showing that his disability had become worse.  The AMC 
notified the veteran of what evidence it would obtain and 
what evidence he should submit and explained that VA was 
responsible for getting relevant records from any Federal 
agency and that on his behalf VA would make reasonable 
efforts to get other relevant records he identified and for 
which he supplied appropriate release authorizations.  The 
AMC specifically requested that the veteran provide any 
additional evidence or information he had pertaining to his 
claim.  Also, in a letter dated in April 2006, the AMC 
reiterated to the veteran what evidence VA would obtain and 
what evidence he should submit.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his left ear hearing loss rating 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103, 109-12 (2005) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, VA provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his increased rating claim, but 
did not provide information concerning effective dates.  
Despite the lack of notice provided to the veteran on the 
latter element the Board finds no prejudice to him in 
proceeding with the issuance of this decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where Board addresses 
question not addressed by agency of original jurisdiction, 
Board must consider whether veteran has been prejudiced 
thereby).  In this case, the preponderance of the evidence is 
against assignment of an initial compensable rating for the 
veteran's left ear hearing loss, rendering moot any questions 
as to effective dates.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  

As VCAA compliant notice was not complete prior to the 
August 2002 rating decision from which his appeal arises, the 
notice obviously does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and if so how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Moreover, notice was 
complete prior to the May 2006 readjudication of the left ear 
hearing loss rating claim on the merits.  See Supplemental 
Statement of the Case issued during that time and Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

The veteran has been provided the opportunity to respond to 
the January 2006 and April 2006 letters and over the course 
of the appeal has had multiple opportunities to submit and 
identify evidence and has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  The Board finds that the failure to provide 
the veteran with all the specific types of notice outlined in 
the VCAA prior to the initial unfavorable determination has 
not harmed the veteran and that no useful purpose could be 
served by remanding the case on that account.  
See 38 U.S.C.A. § 7261(b) (West 2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) rev'd on other grounds 444 F.3d 1328 
(Fed. Cir. 2006).  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005) (due process concerns with respect to 
VCAA notice must be pled with specificity), rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006); see also Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  In addition, the 
veteran has been provided multiple VA audiology examinations.  
Under these circumstances, there is no duty to provide 
another examination or medical opinion.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran with 
respect to rating his service-connected left ear hearing 
loss, and thus, no additional assistance or notification is 
required.  The veteran has suffered no prejudice that would 
warrant a remand, and his procedural rights have not been 
abridged.  See Bernard, 4 Vet. App. at 392-94. 

With respect the increased rating claim for the veteran's 
service-connected tinnitus, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the statutory and regulatory provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

In the instant case, the facts regarding the veteran's 
tinnitus are not in dispute.  Resolution of the veteran's 
appeal regarding the tinnitus rating is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As will be 
shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change. 

As no reasonable possibility exists that there is any 
evidence that would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).  



Tinnitus rating - analysis

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
6260, which specifies the rating criteria for tinnitus, there 
is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  The veteran appealed 
that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the CAVC 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit concluded that the CAVC erred in not deferring to 
VA's interpretation of its own regulations, particularly 
38 C.F.R. § 4.25(b), which pertains to VA's combined ratings 
table, and 38 C.F.R. § 4.87, which VA has interpreted as 
limiting a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  As there is no legal basis upon which 
to award separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

Left ear hearing loss rating

In its August 2002 rating decision, the RO assigned an 
initial noncompensable rating for the veteran's left ear 
hearing loss.  The veteran contends that because he cannot 
hear normally and has difficulty with hearing television 
programs, telephone conversations, and face to face 
conversations and speaks louder than normal, a compensable 
rating should be assigned for his left ear hearing loss.  He 
asserts that his left ear hearing loss has grown 
progressively worse over the appeal period.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2006).  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 Hertz (Hz).  
38 C.F.R. § 4.85.  The rating schedule establishes 11 
auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
including 38 C.F.R. § 4.85 and Code 6100.  The manifestations 
of a nonservice-connected disability may not be used in 
evaluating a service-connected disability.  38 C.F.R. § 4.14 
(2006).  Consequently, if a claimant has service-connected 
hearing loss in one ear and nonservice-connected hearing loss 
in the other ear, the hearing in the ear having nonservice-
connected loss should be considered normal for purposes of 
computing the service-connected disability rating, unless the 
claimant is totally deaf in both ears.  See VAOPGCPREC 32-97; 
Boyer v. West, 11 Vet. App. 474 (1998).  The Court has noted 
that the assignment of disability ratings for hearing 
impairment are derived at by a mechanical application of the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

In considering the severity of the veteran's hearing loss 
disability, the Board has reviewed the medical history of the 
veteran (38 C.F.R. §§ 4.1, 4.2) and has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  The Board further notes that a 
claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, such as 
the present issue on appeal, is an original claim as opposed 
to a new claim for increase.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In such cases, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Id. 

In this case, the veteran underwent authorized VA 
audiological evaluations in July 2002, October 2003, and 
April 2006.  At the July 2002 audiology examination, pure 
tone thresholds, in decibels (db), for the frequencies 1000, 
2000, 3000, and 4000 Hz were 15, 15, 40, and 60 db for each 
of the respective frequencies.  The pure tone average was 33 
db, and speech audiometry revealed speech recognition ability 
of 96 percent in the left ear.  The audiologist remarked that 
there was mild sensorineural hearing loss in the left ear, 
and he noted hearing in the right ear was within normal 
limits.  

At the October 2003 VA audiology examination, pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hz were 15, 15, 35, 
and 60 db at the respective frequencies, and the pure tone 
average was 31 db.  Speech recognition ability was 
100 percent in the left ear.  The audiologist stated there 
was mild sensorineural hearing loss in the left ear and said 
that hearing was within normal limits in the right ear.  

At the April 2006 VA audiology examination, pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hz were 15, 10, 35, 
and 60 db at the respective frequencies, and the pure tone 
average was 30 db.  Speech recognition ability was 98 percent 
in the left ear.  The diagnosis was that the veteran had 
normal hearing sensitivity in the right ear and normal 
hearing sensitivity through 2000 Hz sloping to a mild to 
moderately-severe sensorineural hearing loss in the left ear.  
The audiologist stated there were no significant changes from 
the October 2003 examination.  

When hearing loss is service connected in only one ear, the 
non-service connected ear will be assigned Level I, unless 
there is total deafness in that ear.  See 38 U.S.C.A. 
§ 1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 4.85(f); VAOGCPREC 
32-97.  The audiological examinations have not shown deafness 
in the non-service-connected right ear, and the Level I 
designation is appropriate for that ear.  Each of the VA 
audiology examinations had slightly different pure tone 
averages and speech recognition percentage combinations, but 
they all fit the criteria for Level I at 38 C.F.R. § 4.85, 
Table VI.  When applied to the rating criteria, these numeric 
designations, that is, Level I in the left ear and Level I in 
the right ear, correspond to a noncompensable rating.  
38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100).  

The Board has carefully considered all potentially applicable 
regulatory provisions.  Table VIa at 38 C.F.R. § 4.85 
provides evaluations based on puretone thresholds averages, 
only, without consideration of speech discrimination test 
results.  This table and the evaluation based on puretone 
thresholds alone may be used only in certain circumstances 
authorized by the regulations.  38 C.F.R. § 4.85(c) permits 
the use of Table VIa when the examiner certifies that the use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc.  In this case, no examiner has certified that 
the use of the speech discrimination test is not appropriate.  
Thus, the provisions of 38 C.F.R. § 4.85(c) do not authorize 
evaluation on puretone thresholds alone.  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2006).  
In this case, with puretone thresholds at 55 Hz or more only 
at 4000 Hz in the left ear, those conditions are clearly not 
met, and there is no basis for an evaluation based on 
puretone thresholds alone.  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b). The VA 
audiology examinations in this case did not show a puretone 
threshold of 70 db or more at 2000 Hz in the left ear (or the 
nonservice-connected right ear), and such provisions are not 
applicable in this case.  

The Board acknowledges that the VA examination reports 
document that the veteran has less than perfect hearing in 
the left ear.  Less than perfect hearing is not, however, the 
standard by which compensable ratings are assigned.  The 
schedular criteria are specific, and the veteran's left ear 
hearing loss is not of sufficient severity to warrant a 
compensable rating.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992) (the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered).  

The Board also acknowledges that the veteran's ear hearing 
loss has been described as moderately severe at some 
frequencies.  The Board wishes to make it clear, however, 
that under the Rating Schedule, the fact that a veteran's 
left ear hearing is less than optimal does not translate into 
a compensable disability rating.  Indeed, the Rating 
Schedule, which has been described above, makes it clear that 
monetary compensation may be awarded only when a veteran's 
hearing has degraded to a certain measurable level.  The 
level of disability that warrants a compensable rating has 
not been demonstrated here.  

In order for the veteran to obtain consideration of factors 
outside of the Rating Schedule, the requirements for an 
extraschedular rating must be satisfied.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted where there is an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2006).  The Court has held that the question of entitlement 
to an extraschedular rating is a component of a veteran's 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 157 (1996).  Although the Board has no authority to 
grant an extraschedular rating in the first instance, it may 
consider whether an RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 
Vet. App. 88, 95 (1996) (the Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required); see also Bagwell, 9 Vet. 
App. at 339 (the Board may affirm a RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)).  

After review of all of the evidence of record, the Board 
concludes that referral for application of extraschedular 
provisions is not warranted in this case.  There is no 
evidence that the veteran has been hospitalized for his 
hearing loss disability at any time, let alone frequently.  
The Board is likewise unable to find that the veteran's 
hearing loss has resulted in marked interference with 
employment within the meaning of the regulation.  In this 
regard, there is no indication of interference with the 
veteran's employment as an electrician, and the Board 
therefore finds there is no indication in the record that 
schedular evaluations are inadequate to evaluate the 
impairment in the veteran's earning capacity due to his 
service-connected left ear hearing loss and concludes that 
referral for application of extraschedular provisions is not 
warranted.  

In view of the foregoing, the Board finds that throughout the 
rating period a preponderance of the evidence is against the 
veteran's claim for a compensable rating for his service-
connected left ear hearing loss.  Accordingly, the benefit of 
the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The claim for an initial compensable 
rating for left ear hearing loss must be denied.  


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  

An initial compensable rating for left ear hearing loss is 
denied.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


